Citation Nr: 1419223	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  07-05 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2010, the Veteran presented testimony to the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of that hearing has been associated with the Veteran's VA claim folder.  

In February 2011 and August 2013, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  The Board is satisfied that as to the issue decided below, there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is related to his active military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran contends that he has tinnitus as a result of exposure to loud noise during service.  Specifically, he states that his duties as a switchboard operator exposed him to loud ringing, static, and other noise on a relatively constant basis.  He states that he was not exposed to a noisy environment other than in service.  Although he indicated that he did not experience tinnitus during an April 2011 examination, the Veteran testified that his tinnitus began before he left service.  Moreover, private and VA treatment records contain multiple references to the Veteran's complaints of ongoing tinnitus. 

The Veteran's service treatment records contain evidence weighing both in support and against the claim.  On one hand, the records contain no reference to tinnitus.  However, a service treatment record, dated in June 1979, documents that the Veteran complained of experiencing a bilateral ear ache and that he was exposed to loud noise at his job.  Although tinnitus was not specifically identified, the entry notes pain in both ears.  This is at least evidence of in-service ear problems without the express mention of tinnitus.  

There are no post-service medical records referencing a complaint of tinnitus for over twenty years.  The Board does not find the absence of evidence to be particularly probative as the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Symptoms and not treatment are of the most importance.

In July 2009, a VA audiological examination was conducted in connection with the claim.  In the February 2011 remand, the Board determined that the opinion was not adequate for VA purposes for the tinnitus claim.  The Veteran underwent another VA audiological examination in April 2011.  The Veteran reported that he did not have tinnitus at the time.  The Board noted that the Veteran met the current disability requirement for service connection because the evidence of record indicated that he had a disability during the pendency of the claim and remanded the claim for an addendum opinion.  Thereafter, an addendum opinion was secured in November 2013 pursuant to the Board's remand instructions.  The examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of service.  The examiner explained that there is no mention of tinnitus until after service with minimal noise exposure during service

The Board does not find the VA examiner's opinion to be entirely persuasive as the examiner appears to have disregarded the Veteran's lay statements regarding a twenty year history of tinnitus without explanation.  The presence of tinnitus is capable of lay observation as it is readily identifiable by its features.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Although commenting on whether tinnitus is related to noise exposure requires a certain amount of medical expertise, the Veteran is competent to attest to what the Veteran experienced during service, shortly thereafter, and since that time.  The Board finds no reason to doubt the credibility of the Veteran's statements as to the onset of his tinnitus.  At the least, his statements raise a reasonable doubt as to the whether his tinnitus was incurred in service.

Accordingly, there is a competent and credible basis to conclude that the Veteran's current tinnitus has been present since service.  Given that there is less than a preponderance of evidence of record that disassociates the Veteran's current tinnitus from his active duty service, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for tinnitus is granted.


REMAND

In August 2013, the Board remanded this claim for additional development.  The Board pointed out that the Veteran contended that during service as a switchboard operator, he was exposed to loud ringing, static and other noise on a relatively constant basis and that a service treatment record, dated in June 1979, documents that the Veteran complained of experiencing a bilateral ear ache and that he was exposed to loud noise at his job.  

Although the Veteran's hearing loss was normal for VA purposes during a July 2009 VA examination, the claim file contained evidence of hearing loss for VA purposes during the pendency of the appeal.  The July 2009 VA examination did not address whether the hearing loss may have been caused by chronic otitis media.  Moreover, it was noted that no VA examiner addressed whether the in-service complaints of ear aches were related to any hearing condition currently manifested by the Veteran.

A review of the file reveals that addendum opinions were supplied in November 2013 and that the Veteran was examined again in December 2013; however, the requested opinions were not addressed by the VA examiners.  In the November 2013 VA addendum opinions, the examiners noted that the only audiometric exam showing hearing loss bilaterally was in March 2006.  An addendum dated April 2006 indicated that the results of the previous audio exam may have been inaccurate due to likely equipment error.  Thus, the examiners opined that if hearing loss was present, it was transient in nature and not related to military service.  In the remand, however, the Board noted that a February 2006 audiologist diagnosed the Veteran with mild and moderately-severe sensorineural hearing loss for both ears and that the Veteran had a speech discrimination score of 92 percent for the right ear and 76 percent for the left ear.  Neither of the November 2013 VA addendum opinions addressed the additional evidence of hearing loss contained in the record.

In December 2013, a physician opined that the Veteran does not have any form of chronic otitis that is the result of any service related activity, illness, or injury.  The physician noted that the Veteran's 2006 audiograms are compatible with serous otitis media.  He also noted that following treatment with the insertion of a tympanotomy tube, his hearing returns to normal which would explain the normal results of the subsequent audiograms.   The physician concluded that an Eustachian tube dysfunction is the primary cause of the Veteran's serous otitis media.  He stated that the cause of the Eustachian tube dysfunction has not been stated in the record, but is usually secondary to a congenitally small tube.  Notably, the physician did not comment on whether the ear aches during service were related to his serous otitis media or Eustachian tube dysfunction.  Additionally, the physician did not comment on the Veteran's in-service shift in hearing acuity.

The Board mandated that the Veteran be evaluated under clearly specified conditions and the Board directed that specific questions be answered by the examiner regarding the disorder on appeal.  Review of the file reveals that the mandates presented by the Board were not adequately followed or addressed.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall, 11 Vet. App. at 271. 

Accordingly, this issue is REMANDED for the following actions:

1.  The Veteran's claims file should be returned to the December 2013 examiner who conducted the hearing loss examination.  If the December 2013 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  The claims file and pertinent evidence in Virtual VA must be reviewed by the examiner.

The examiner must provide an opinion based on the evidence of record as to whether it is at least as likely as not that the Veteran's hearing loss recorded in February and April 2006 was caused by serous otitis media or an Eustachian tube dysfunction and, if so, whether it is at least as likely as not that the serous otitis media condition or Eustachian tube dysfunction was incurred during active duty service.  For purposes of the opinion, the examiner must cite to evidence in the file, including the Veteran's in-service complaint of an ear ache in June 1979 as well as a shift in hearing acuity during service.  If the reviewer is unable to provide the requested opinion without resort to mere speculation, the reviewer shall state the reasons why that is the case.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


